MEMORANDUM **
Viola Cupps appeals pro se the dismissal of her action alleging fraud, negligent misrepresentation, and breach of fiduciary duty arising from a child custody and termination of parental rights proceeding in Washington state court. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo a district court’s dismissal for lack of subject matter *895jurisdiction. Murphey v. Lanier, 204 F.3d 911, 912 (9th Cir.2000). Dismissal was proper because Cupps’ complaint alleged that all parties were citizens of the same state and presented no federal question. See Audette v. Int’l Longshoremen’s & Warehousemen's Union, 195 F.3d 1107, 1111 (9th Cir.1999).
The district court did not abuse its discretion by denying Cupps’ post-judgment motion for reconsideration and to amend her complaint. See Barber v. Hawaii, 42 F.3d 1185, 1198 (9th Cir.1994) (motion for reconsideration); Lindauer v. Rogers, 91 F.3d 1355, 1357 (9th Cir.1996) (post-judgment motion to amend).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.